Case 1:09-cv-04583-LAK Document 608 Filed 04/30/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re INDYMAC MORTGAGE-BACKED | Master Docket No. 09-Civ. 04583 (LAK)
SECURITIES LITIGATION ECF CASE

 

This Document Relates To:
ALL ACTIONS

 

 

TPROEGSED] ORDER APPROVING
PAYMENT OF CLAIMS ADMINISTRATION EXPENSES

Lead Plaintiffs, Wyoming Retirement System and Wyoming State Treasurer, having
moved this Court for an order approving the payment of final claims administration expenses in
the above-captioned class action, and the Court, having considered all of the materials submitted
in support of the motion, including the Declaration of Jason Rabe Regarding Final Accounting of
the Net Settlement Funds, dated April 29, 2021 (“Rabe Declaration”), submitted on behalf of the
Court-approved Claims Administrator, Rust Consulting, Inc. (*Claims Administrator”), Lead
Plaintiffs’ Memorandum of Law, as well as all prior proceedings herein, and after due deliberation;
NOW, THEREFORE, IT IS HEREBY ORDERED THAT THE COURT:
(a) Approves as fair and reasonable the additional expenses incurred and paid to the
Claims Administrator, as reflected in the Rabe Declaration;

(b} Authorizes the payment of the Remaining Balance of $11,592.68 from the Net
Settlement Funds to the Claims Administrator as full and final payment for services
rendered in connection with the administration of the settlements in this Action:

and
Case 1:09-cv-04583-LAK Document 608 Filed 04/30/21 Page 2 of 2

 

(c) As,the Settlements have been fujly distributed, the Court hereby closes this matter,
Tee Che shar! totem Unsemes «

{T IS SO ORDERED:
a“

Dated: > 2021

 
